DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 07, 2022 has been entered.
 				    Election/Restrictions
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species or group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 28, 2021.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
Claims 1, 2, 4, 7, 8, 11 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification, as originally filed, fails to provide express support for a monolayer film (A) of a composition from a “post-consumer recycled agriculture film” containing all of the presently required components (B), (C), (D), (F), (G), (H), (I) and (J). In this regard, the only support found is for post-consumer recycled fumigation films which contain EVOH and dirt [0009].  Accordingly, since no express support can be found for the new limitation to “post-consumer recycled agriculture film comprising” per claims 1 and 14, such is deemed new matter.
Claims 1, 2, 4, 7, 8, 11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear how the “monolayer film (A)” and the “post-consumer recycled agriculture film” distinguish over each other, given that they are similarly-constituted in terms of materials.
In claims 1 and 14, it is unclear how olefin-based resin (C) distinguishes over the olefin-based resins (D) and (G). 
In claims 1 and 14, it is unclear how olefin-based resin (D) distinguishes over the olefin-based resins (C), (G) and (H).
In claims 1 and 14, it is unclear how olefin-based resin (G) distinguishes over the olefin-based resins (C), (D) and (H).
In claims 1 and 14, it is unclear how olefin-based resin (H) distinguishes over the olefin-based resins (C), (D) and (G).
In claims 1 and 14, given the confusing a mass ratio, as opposed to the mass ratio, it is unclear whether the mass ratio defining the dirt (F) is required or merely exemplary.
In claim 14, it is unclear how the “article” and the “post-consumer recycled agriculture film” distinguish over each other, given that they are similarly-constituted in terms of materials.
Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
The recitation that “the compatibilizer (E) comprises the salt (J) of a Group II metal and an aliphatic acid having a carbon number from 10 to 26” is redundant and not further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
    Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 8, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,492,953 (Itamura) as evidenced by US 5,883,188 (Hwang).
Itamura discloses a composition for producing films (meets Applicants’ film and article) comprising:
a polyolefin (meets Applicants’ polyolefin (B) or (G));
a saponified ethylene-vinyl acetate copolymer having an ethylene content of 20 to 65 mol% (meets Applicants’ ethylene vinyl alcohol copolymer (C));
-(C1) 0.1 to 150 parts by weight based on 100 parts by weight of sum of polyolefin (A) and EVOH (B) of at least one inorganic substance in fine powder form inclusive of talc, calcium carbonate, mica (embraces Applicants’ particulate dirt (F) as defined per [0124] and overlaps content thereof);
(C)-(C2) at least one compatibilizing compound selected from a metal salt of fatty acids having 8 to 22 carbon atoms such as calcium or magnesium salts of lauric acid, stearic acid, myristic acid (meets Applicants’ metal salt (J) as defined in [0105]) and hydrotalcite (meets Applicants’ hydrotalcite (I));
(C)-(C3) a maleic anhydride-modified polyolefin (embraces Applicants’ maleic anhydride-modified polyolefin (D)); and
a saponified ethylene-vinyl acetate copolymer having an ethylene content of 68 to 98 mol% (meets Applicants’ saponified ethylene-vinyl acetate resin (H))
(e.g., abstract, C3:57-C4:5, C4:25-28, 53-60, C6:36-53, C7:8-15, examples, Tables, claims).  Itamura discloses various embodiments inclusive of compositions comprising (A), (B), (C1), (C2), (C3) and (D) (C8:7-9).
In Example 17, Itamura exemplifies a film comprising:
63 parts polypropylene (A) (meets Applicants’ polyolefin (B) or (G));
10 parts EVOH (B) having 32.5 mol% ethylene (meets Applicants’ ethylene vinyl alcohol copolymer (C)):
10 parts (50:50) masterbatch (M) containing fine talc powder (meets Applicants’ dirt (F) as defined per [0124) and content thereof) and polyethylene (meets Applicants’ polyolefin (B) or (G));
40 parts S-EVOH (D) having 89 mol% ethylene (meets Applicants’ saponified ethylene-vinyl acetate (H)); and
2.5 parts modified polypropylene ADMER QF-500 having 1.5 wt.% maleic anhydride as evidenced by Hwang C11:20-27 (meets Applicants’ maleic anhydride-modified polyolefin (D)).
In essence, Itamura differs from present claims 1 and 14 in not expressly setting forth a film additionally comprising (C2) a calcium or magnesium salt of lauric acid, stearic acid, myristic acid (meets Applicants’ metal salt (J)) and (C2) hydrotalcite (meets Applicants’ hydrotalcite (I)).  To the extent Itamura discloses that combinations of (C2) compatibilizers can be used (e.g., C5:65, abstract), it would have been obvious to one having ordinary skill in the art to further incorporate into Itamura’s examples a calcium or magnesium salt (C2) of lauric acid, stearic acid, myristic acid (meets Applicants’ metal salt (J)) in combination with hydrotalcite (C2) (meets Applicants’ hydrotalcite (I)) for their expected additive compatibilizing effect and with the reasonable expectation of success. As to the particle size defining Itamura’s talc, Itamura discloses that the inorganic substance (C1) is in the form of microfine powder (C3:62-66), implicitly suggesting the presently claimed average particle size of 20 µm or more to one having ordinary skill in the art
Considering that Itamura’s above-described modified film appears to be the same as or obvious from that presently claimed in terms of materials and contents thereof, the claims are unpatentable even if Itamura’s film is not derived from “a post-consumer recycled agriculture film”. That is, while Applicants’ components are recited in a product-by-process format, i.e., the claims recite that the components are obtained from “a post-consumer recycled agriculture film”, it is not seen that the method by which said components were obtained is material to the patentability of the presently claimed product claims.  Case law holds that “The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 227 USPQ 964.   In any event, it is within the purview of Itamura’s inventive disclosure, and obvious to one having ordinary skill in the art, to use components obtained from “recovery” granules of layered sheets, cups, bottles (C5:42-49), i.e., “recycled” materials inclusive of waste films, with the reasonable expectation of success.  
As to claims 2 and 4, it would have been within the purview of one having ordinary skill in the art to determine the appropriate content of the respective components within their prescribed ranges (inclusive of the contents presently claimed per C4:62-C5:30, C6:36-45, C7:41-46) in accordance with the ultimate properties desired. Case law holds that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating criticality for the claimed ranges.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233.
	As to claim 7, Itamura’s EVOH has a saponification degree of 99.9% (C16:52-57).
As to claim 8, Itamura’s EVOH has a melt index of 1.4 g/10 min and the low density polyethylene has a melt index of 2.1 g/10 min (C16:45-57), meeting claimed melt flow ratio.
As to product-by-process claim 11, it is not seen that the patentability of the claimed film depends on its method of production.  Thus, given that Itamura’s above-described claimed film appears to be the same as or obvious from that presently claimed in terms of materials and contents thereof, the claims are unpatentable even when the prior product components are not obtained from a recycled fumigation agriculture film, In re Thorpe, 227 USPQ 964.
Response to Arguments
Applicant's arguments filed June 07, 2022 have been fully considered but they are not persuasive. 
Applicants submit that the product-by-process limitation “a post-consumer recycled agriculture film”  must be considered as an element of the invention.   While the present product claims recite that the components are obtained from “a post-consumer recycled agriculture film”, it is not seen that the method by which said components were obtained is material to the patentability of the presently claimed product claims.  Case law holds that “The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 227 USPQ 964.  The presently claimed product is unpatentable because Itamura embraces a product, i.e., the above-described modified film, which reasonably appears to be either identical with or only slightly different from the claimed product. In any event, it is within the purview of Itamura’s inventive disclosure to use components which have been obtained from recycled products.
Applicants contend that Itamura does not disclose or suggest post-consumer recycled agriculture films contaminated with dirt. Itamura, however, discloses compositions containing at least one inorganic substance in fine powder form, inclusive of talc, calcium carbonate, mica, i.e., the same materials defining Applicants’ particulate dirt (F) per [0124].  In this regard, the powdered talc of Itamura’s exemplified (50:50) masterbatch (M) meets Applicants’ talc-containing dirt per [0124] in an amount of 5 parts.  Thus, Itamura discloses and expressly exemplifies compositions containing dirt. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANA L. WOODWARD/Primary Examiner, Art Unit 1765